                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ENTERTAINMENT ONE UK LTD.,
                                                     Case No. 18-cv-04461
               Plaintiff,
                                                     Judge Harry D. Leinenweber
v.                                                   Magistrate Judge Mary M. Rowland
2012SHILIANG, et al.,

               Defendants.


PLAINTIFF’S LOCAL RULE 56.1 STATEMENT OF MATERIAL FACTS IN SUPPORT
OF ITS MOTION FOR SUMMARY JUDGMENT, A STATUTORY DAMAGES AWARD
 AND RESPONSE TO DEFENDANTS’ MOTIONS TO TERMINATE PRELIMINARY
                             INJUNCTION

       Pursuant to Local Rule 56.1(a)(3), Plaintiff Entertainment One UK Ltd. (“eOne” or

“Plaintiff”) submits this Statement of Material Facts in support of its Motion for Summary

Judgment, a Statutory Damages Award against Defendants 6guys9 and luckyjerryxiang

(“Defendants”), and Response to Defendant’s Motions to Terminate Preliminary Injunction.

                             UNDISPUTED MATERIAL FACTS

Parties, Jurisdiction and Venue

       1.      eOne is a limited company having its principal place of business in the United

Kingdom. Declaration of Naill Trainor (the “Trainor Declaration”) at ¶ 3.

       2.      eOne is a global independent studio that specializes in the development, acquisition,

production, financing, distribution and sales of entertainment content. Trainor Declaration at ¶ 4.

eOne’s diversified expertise spans across film, television and music production and sales, family

programming, merchandising and licensing, and digital content. Id.
       3.      Peppa Pig is a preschool animated television series directed and produced by Astley

Baker Davies in association with eOne. Trainor Declaration ¶ 5.

       4.      Defendant 6guys9 is an ebay store located at the URL ebay.com/usr/6guys9.

Defendant 6guys9 is owned and operated by HaiJie Lin, who is located in and operates from within

the People’s Republic of China. Defendant 6guys9’s Response to Plaintiff’s Interrogatory No. 1

(Exhibit 5 To Declaration of Allyson Martin (the “Martin Declaration”)).

       5.      Defendant    luckyjerryxiang    is   an   ebay   store   located    at   the   URL

ebay.com/usr/luckyjerryxiang. Defendant luckyjerryxiang is owned and operated by Jian Feng,

who is located in and operates from within the People’s Republic of China.              Defendant

luckyjerryxiang’s Response to Plaintiff’s Interrogatory No. 1 (Exhibit 5 To Declaration of Allyson

Martin (the “Martin Declaration”)).

       6.      eOne filed suit against Defendants on June 27, 2018, charging trademark

infringement and counterfeiting of eOne’s registered PEPPA PIG Trademark. [1]. On October 9,

2018, Defendants filed Answers. [69], [72].

       7.      This Court entered a Temporary Restraining Order (“TRO”) [24] against

Defendants on July 10, 2018, finding that eOne demonstrated, among other things, a likelihood of

success on its claims. The TRO was extended on July 24, 2018 [31] and converted to a Preliminary

Injunction [39] on August 7, 2018. The Preliminary Injunction remains in effect.

       8.      Defendants filed Motions to Set Aside Default Judgment on October 9, 2018,

before the Final Judgment Order was entered against Defendants, and after filing their Answers.

[70, 73]. Defendants then filed Motions to Terminate the Preliminary Injunction on November 20,

2018. [78, 79].




                                                2
         9.    This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq, 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331. [69] at Answer to ¶ 1, [72] at Answer to ¶ 1. This Court has jurisdiction

over the claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C.

§ 1367(a), because the state law claims are so related to the federal claims that they form part of

the same case or controversy and derive from a common nucleus of operative facts. [69] at Answer

to ¶ 1, [72] at Answer to ¶ 1.

         10.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since they directly target business

activities toward consumers in the United States, including Illinois, through their eBay Internet

stores. [69] at Answer to ¶ 2, [72] at Answer to ¶ 2. Specifically, Defendants are reaching out to

do business with Illinois residents by operating commercial, interactive Internet stores through

which Defendants offered for sale and sold products using counterfeit versions of PEPPA PIG

Trademark to Illinois residents (collectively, the “Counterfeit Peppa Pig Products”). [69] at

Answer to ¶ 2, [72] at Answer to ¶ 2; Trainor Declaration at ¶¶ 19-24. Defendants stood ready,

willing and able to ship products using counterfeit versions of the PEPPA PIG Trademark to

customers in Illinois, and in fact did sell and ship products using counterfeit versions of the PEPPA

PIG Trademark to Illinois. [69] at Answer to ¶ 1, [72] at Answer to ¶ 1; Trainor Declaration at ¶¶

19-24.

Genuine Peppa Pig Products

         11.   Peppa Pig originally aired in May 2004 and re-premiered in February 2015. Trainor

Declaration at ¶ 5. Since 2015, four seasons have been aired, with a fifth airing. Id. With over

1000 licensees around the world, Peppa Pig is a top performing global preschool property that has



                                                  3
been translated into over 40 languages and broadcast in over 180 territories. Id. Peppa Pig has

won three British Academy of Film and Television Arts or BAFTA Awards for pre-school

animation. Id. Peppa Pig currently has a pipeline of new episodes, and will be delivering fresh

content through the end of 2021. Id.

       12.      In addition to episode DVDs, a variety of licensed Peppa Pig Products are available,

including video games and other toys such as playsets, playing cards, vehicles, and stuffed toys,

household items such as kitchen utensils, bathroom products, and bed linens, food, drinks,

clothing, and jewelry (collectively, the “Peppa Pig Products”). Trainor Declaration at ¶ 6.

       13.      The Peppa Pig brand has become a global success that resonates with children

worldwide, and Peppa Pig Products are among the most recognizable in the world. Trainor

Declaration at ¶ 7. Peppa Pig Products are distributed and sold to consumers through retailers

throughout the United States, including through authorized retailers in Illinois such as Target,

Kmart, and Wal-Mart. Id.

The Peppa Pig Trademark

       14.      eOne holds U.S. federal trademark registrations for its trademarks, including the

below trademark registration (the “PEPPA PIG Trademark”). Trainor Declaration at ¶ 10.

  Registration       Trademark       Registration                Goods and Services
   Number                               Date
    4,872,348        PEPPA PIG         Dec. 22,       For: Household or kitchen utensils and
                                        2015          containers, not of precious metal or coated
                                                      therewith, namely, pots, pans, pot lids,
                                                      cups; beverage glassware, goods of
                                                      porcelain and earthenware, included in this
                                                      class, namely, pots, pans, lids, cups; mugs,
                                                      cocktail shakers, butter dishes, lunch boxes,
                                                      cafetieres, ceramics for household purposes,
                                                      namely, vases, drinking vessels, bowls,
                                                      plates and pots, small hand-operated

                                                  4
                                                   household and kitchen utensils and
                                                   containers, not of precious metal or coated
                                                   therewith, namely, skimmers, turners,
                                                   strainers, graters, sieves, cookware, namely,
                                                   pots and pans, corkscrews, glass kitchen
                                                   jars, trays for domestic purposes,
                                                   dinnerware and tableware, namely, tea
                                                   services; cups and mugs, tea pots; combs
                                                   and sponges for household purposes;
                                                   brushes for washing up; brush-making
                                                   materials; articles for cleaning purposes,
                                                   namely, sponges, cloths; steel wool;
                                                   unworked or semi-worked glass, except
                                                   glass used in building; all the aforesaid
                                                   goods included in this class; candle snuffers
                                                   of precious metal; candlesticks not of
                                                   precious metal in class 021.


       15.      eOne additionally holds a U.S. federal trademark registration for the below

trademark (the “‘931 Trademark”). Trainor Declaration at ¶ 10.

  Registration       Trademark     Registration                  Goods and Services
   Number                             Date
    4,783,931                     Aug. 4, 2015     For: Household or kitchen utensils, namely,
                                                   pots, pans, lids for pots and pans, cups, pot
                                                   and pan scrapers, rolling pins, spatulas,
                                                   turners and whisks; household and kitchen
                                                   containers; beverage glassware; goods of
                                                   porcelain and earthenware, namely, pots,
                                                   pans, lids for pots and pans, and cups; mugs;
                                                   cocktail shakers; butter dishes; lunch boxes;
                                                   non-electric cafetieres; ceramics for
                                                   household purposes, namely, vases, vessels,
                                                   bowls, plates and pots; small hand-operated
                                                   household and kitchen utensils, namely,
                                                   skimmers, turners, strainers, graters, sieves;
                                                   household and kitchen containers; cookware,
                                                   namely, pots and pans; non-electric cooking
                                                   utensils, namely, wire baskets; corkscrews;
                                                   kitchen glass jars; serving trays; dinnerware;
                                                   cups; tea pots; combs; sponges for household
                                                   purposes; hair brushes; brushes for washing

                                               5
                                                     up; brush-making materials; articles for
                                                     cleaning purposes; steel wool; unworked or
                                                     semi-worked glass, except glass used in
                                                     building; candle snuffers of precious metal;
                                                     candlesticks not of precious metal; gloves for
                                                     household purposes; oven cleaning cloths;
                                                     barbecue mitts in class 021.

       16.     eOne’s U.S. Registrations for the above trademarks are valid, subsisting, and in full

force and effect. Trainor Declaration at ¶ 11. True and correct copies of the United States

Registration Certificates for the above-listed trademarks are attached to the Trainor Declaration as

Exhibit 1.

       17.     The above trademarks have been used exclusively and continuously by eOne, and

have never been abandoned. Trainor Declaration at ¶ 11.

       18.     Among consumers and the public, Peppa Pig Products are widely recognized and

exclusively associated with high-quality products sourced from eOne and are instantly

recognizable as such. Trainor Declaration at ¶ 7.

       19.     Since the initial launch of the Peppa Pig Products, the above trademarks have been

the subject of substantial and continuous marketing and promotion by eOne. Trainor Declaration

at ¶ 14. eOne has and continues to market and promote the above trademarks in the industry and

to consumers through traditional print media, the official Peppa Pig website (peppapig.com), social

media sites, and point of sale material. Id.

       20.     eOne has expended millions of dollars in advertising, promoting and marketing

featuring the above trademarks. Trainor Declaration at ¶ 15. Peppa Pig Products have also been

the subject of extensive unsolicited publicity resulting from their high-quality, innovative designs.

Id. As a result, products bearing the above trademarks are widely recognized and exclusively




                                                 6
associated by consumers, the public, and the trade as being high-quality products sourced from

eOne. Id.

eOne’s Anti-Counterfeiting Program

       21.    eOne has continuously and actively enforced its trademark rights, including filing

trademark infringement and counterfeiting lawsuits. See Entertainment One UK Ltd. v. The

Partnerships and Unincorporated Associations Identified on Schedule “A,” No. 18-cv-00737

(N.D. Ill. August 7, 2018); Entertainment One UK Ltd. v. The Partnerships and Unincorporated

Associations Identified on Schedule “A,” No. 18-cv-02958 (N.D. Ill. July 2, 2018); Entertainment

One UK Ltd. v. Guangzhou Bonill Watches Co., Ltd., et al., No. 18-cv-07197 (N.D. Ill. October

29, 2018); Entertainment One UK Ltd. v. Unidentified Entity d/b/a Simon Boli, No. 18-cv-07806

(N.D. Ill. November 27, 2018). eOne has a worldwide anti-counterfeiting program and regularly

investigates suspicious websites and online marketplace listings. Trainor Declaration at ¶ 17. In

recent years, eOne has identified hundreds of marketplace listings on platforms such as iOffer,

eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate. Id.

Defendants’ Advertising, Offering for Sale and Sale of Counterfeit Products

       22.    Defendant 6guys9 advertised, offered for sale, and sold the product shown in Figure

1 below on Defendant’s eBay store 6guys9 (the “6guys9 Product”). Trainor Declaration at ¶¶ 19-

20.




                                               7
                          Figure 1 – 6guys9 Product eBay Store Listing


       23.     Defendant 6guys9 used the PEPPA PIG Trademark in the title for the above listing

of the 6guys9 Product. Trainor Declaration at ¶ 19. Defendant displayed an image for the 6guys9

Product in the listing showing a cookie cutter in the shape of the head of a Peppa Pig character and

the ‘931 Trademark. Id.

       24.     Defendant 6guys9 advertised, offered for sale, and sold the 6guys9 Product for

approximately $7.55. Trainor Declaration at ¶ 20.

       25.     Defendant 6guys9 accepted payment for the 6guys9 Product via PayPal. Trainor

Declaration at ¶ 20.

       26.     Defendant 6guys9 shipped the 6guys9 Product to Illinois. Trainor Declaration at ¶

20. An image of the 6guys9 Product as received in Illinois is shown below in Figure 2.




                                                 8
                               Figure 2 – 6guys9 Product as Received


       27.     Defendant luckyjerryxiang advertised, offered for sale, and sold the product shown

in Figure 3 below on Defendant’s eBay store luckyjerryxiang (the “luckyjerryxiang Product”).

Trainor Declaration at ¶ 21.




                   Figure 3 – luckyjerryxiang Product eBay Store Listing


       28.     Defendant luckyjerryxiang used the PEPPA PIG Trademark in the title for the

above listing for the luckyjerryxiang Product. Trainor Declaration at ¶ 21. Defendant displayed



                                               9
an image for the luckyjerryxiang Product in the listing showing a cookie cutter in the shape of the

head of a Peppa Pig character and the ‘931 Trademark. Id.

       29.     Defendant luckyjerryxiang advertised, offered for sale, and sold the

luckyjerryxiang Product for approximately $5.00. Trainor Declaration at ¶ 22.

       30.     Defendant luckyjerryxiang accepted payment for the luckyjerryxiang Product via

PayPal. Trainor Declaration at ¶ 22.

       31.     Defendant luckyjerryxiang shipped the luckyjerryxiang Product to Illinois. Trainor

Declaration at ¶ 22. An image of the luckyjerryxiang Product as received in Illinois is shown

below in Figure 4.




                           Figure 4 – luckyjerryxiang Product as Received


Review of Defendants’ Counterfeit Products

       32.     Since 2013, Niall Trainor has been employed at Entertainment One UK Ltd., where

he is currently the Senior Director for Brand Protection. Trainor Declaration at ¶ 2.




                                                10
          33.   Niall Trainor is knowledgeable of or has access to business records including, but

not limited to, those records concerning eOne’s trademarks, copyrights, other intellectual property,

sales, on-line sales, advertising, marketing and media coverage. Trainor Declaration at ¶ 2.

          34.   Plaintiff examined images of the advertised and received 6guys9 Product. Trainor

Declaration at ¶¶ 19-20.

          35.   Niall Trainor examined images of the listing of the luckyjerryxiang Product and the

received luckyjerryxiang Product. Trainor Declaration at ¶¶ 21-22.

          36.   eOne has not licensed or authorized Defendants 6guys9 or luckyjerryxiang to use

the PEPPA PIG Trademark. Trainor Declaration at ¶ 23. Defendants are not authorized retailers

of genuine Peppa Pig Products. Id.

          37.   Niall Trainor concluded that the 6guys9 Product was not a genuine Peppa Pig

Product, and was a counterfeit product. Trainor Declaration at ¶ 24.

          38.   Niall Trainor concluded that the luckyjerryxiang Product was not a genuine Peppa

Pig Product, and was a counterfeit product. Trainor Declaration at ¶ 24.

The Platform of Defendants’ Internet Stores

          39.   According to eBay, Inc.’s December 31, 2017 10-K filing, the eBay marketplace

had more than 170 million active buyers in 2017. Martin Declaration at ¶ 2.

          40.   In fiscal year 2017, U.S. government seizures of counterfeit goods totalled more

than $1.2 billion based on the manufacturer’s suggested retail price (MSRP). Martin Declaration

at ¶ 3.

          41.   China and Hong Kong remained the primary sources of counterfeit and pirated

goods seized, accounting for a total estimated MSRP of more than $940 million, or 78 percent of

the estimated MSRP value of all seizures. Martin Declaration at ¶ 3.



                                                11
       42.     A February 2017 report commissioned by Business Action to Stop Counterfeiting

and Piracy (BASCAP) and the International Trademark Association (INTA) entitled The

Economic Impacts of Counterfeiting and Piracy included findings that counterfeit and pirated

products account for an estimated $850 billion in economic losses, resulting in tens of thousands

of lost jobs for legitimate businesses and broader economic losses, including lost tax revenue, of

more than $125 billion every year. Martin Declaration at ¶ 5.

       43.     The BASCAP figures cited in the preceding paragraph are expected to increase

yearly. Martin Declaration at ¶ 5.

Defendants’ Conduct During Discovery

       44.     Plaintiff served both Defendants with Plaintiff’s First Set of Requests for the

Production of Documents and Things, Plaintiff’s First set of Interrogatories, and Plaintiff’s First

Set of Requests for Admissions on November 6, 2018 (collectively, “eOne’s Written Discovery

Requests”). Martin Declaration at ¶ 6.

       45.     Defendants served Plaintiff with Responses to eOne’s Written Discovery Requests

on November 12, 2018. Martin Declaration at ¶ 7.

       46.     Both Defendants admitted to having 3D printed and “sold the peppa pig head cookie

cutter” as shown in the above listings. Martin Declaration at ¶ 8; Exhibit 5 to Martin Declaration.

       47.     The sales records produced by Defendants did not include sales of any items other

than the 6guys9 Product and the luckyjerryxiang Product. Martin Declaration at ¶ 9.

       48.     The financial records produced by the Defendants consisted of cropped screenshots

of account balances, along with separate cropped screenshots showing the email address

1228056238@qq.com as associated with a PayPal account of Defendant 6guys9, and the email




                                                12
address luckyjohnfeng@gmail.com as associated with a PayPal account of Defendant

luckyjerryxiang. Martin Declaration at ¶ 10.

       49.     To date, Defendants have not produced any images of products sold or listed

through Defendants’ Internet Stores, aside from images of the 6guys9 Product and the

luckyjerryxiang Product. Martin Declaration at ¶ 11.

       50.     To date, Defendants have not answered whether they operate other stores besides

Defendants’ Internet Stores. Martin Declaration at ¶ 12. Defendants have not disclosed other

websites, whether counterfeit Peppa Pig Products were sold, or the financial account(s) used to

complete such transactions. Martin Declaration at ¶ 12.

       51.     To date, Defendants have only identified the financial accounts associated with the

email addresses 1228056238@qq.com and luckyjohnfeng@gmail.com, and have not provided

account numbers associated with these addresses. Defendants have not identified any other

financial accounts. Martin Declaration at ¶ 13.

       52.     To date, Defendants have not produced any documents relating to their process for

creating listings, the storage and shipment of products, and making and retaining records. Martin

Declaration at ¶ 14.

       53.     To date, Defendants have not produced any documents relating to Defendants’

procedures to detect and prevent the sale of counterfeit goods. Martin Declaration at ¶ 15.

Review of Defendants’ PayPal Accounts

       54.     Records provided from PayPal to eOne’s attorneys at Greer, Burns & Crain, Ltd.

indicate that Defendants’ PayPal accounts have received approximately a combined $ 102,499.19

USD. Martin Declaration at ¶¶ 16-17. However, only approximately $ 399.55 USD is currently

restrained. Martin Declaration at ¶ 17. This information is summarized in the below table.



                                                  13
  Account    Primary Email Address         Balance      Total Amount      Total Amount
                                         (July 2018)        Sent            Received
   -9372       1228056238@qq.com        $ 374.01 USD     $ 15,101.24       $ 28,761.79
                                                            USD               USD

   -9305    luckyjohnfeng@gmail.com $ 25.54 USD          $ 28,300.48        $ 73,737.40
                                                            USD                USD
   Total                                $ 399.55 USD     $ 43,401.72       $ 102,499.19
                                                            USD                USD

Dated this 20th day of December 2018.    Respectfully submitted,


                                         /s/ Justin R. Gaudio
                                         Amy C. Ziegler
                                         Justin R. Gaudio
                                         Allyson M. Martin
                                         Greer, Burns & Crain, Ltd.
                                         300 South Wacker Drive, Suite 2500
                                         Chicago, Illinois 60606
                                         312.360.0080 / 312.360.9315 (facsimile)
                                         aziegler@gbc.law
                                         jgaudio@gbc.law
                                         amartin@gbc.law

                                         Attorneys for Plaintiff
                                         Entertainment One UK Ltd.




                                           14
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of December 2018, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system. The CM/ECF system will send

a “Notice of E-Filing” to the attorneys of record in this case, and to Defendants’ email addresses

1228056238@qq.com and Luckyjohnfeng@gmail.com.


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Attorneys for Plaintiff
                                             Entertainment One UK Ltd.




                                               15
